                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

        FORD MOTOR COMPANY,

                Plaintiff,                           Case No. 19-cv-12425
                    v.                        UNITED STATES DISTRICT COURT JUDGE
                                                      GERSHWIN A. DRAIN
         DUANE STORM, ET AL.,

              Defendants.

                                     /

     OPINION AND ORDER GRANTING DEFENDANTS’ COUNSEL’S
            MOTION TO WITHDRAW AS COUNSEL [#12]

      Presently before the Court is The Collins Law Firm, Gensburg Calandriello &

Kanter, P.C., and Schwartz Law Firm, P.C.’s (collectively, “Defendants’ Counsel”)

unopposed Motion to Withdraw as Counsel for Duane and Debra Storm

(“Defendants”), which was filed on October 22, 2019. See ECF No. 12. In their

Motion, Defendants’ Counsel assert that there has been a breakdown in the attorney-

client relationship to the extent that they are no longer able to represent Defendants.

A hearing on this matter was held on December 2, 2019.

      Michigan Rule of Professional Conduct 1.16(b) states that “a lawyer may

withdraw from representing a client if withdrawal can be accomplished without

material adverse effect on the interests of the client.”       In the instant matter,

Defendants’ Counsel alleges that Defendants insist upon pursuing an objective that

                                          1
Defendants’ Counsel considers “imprudent.”           Id. at PageID.276.       Further,

Defendants’ Counsel claim that Defendants have failed to fulfill their obligation to

communicate in-person to discuss their settlement, outside the presence of any third-

party whose interests may not be consistent with those of Defendants.               Id.

Defendants’ Counsel has purportedly made “numerous, repeated and courteous

attempts to communicate with [Defendants] in person, to no avail.”              Id. at

PageID.283.

      Based on Defendants’ Counsel’s present Motion and the hearing on December

2, 2019, the Court finds good cause exists to grant the relief requested. The interests

of justice will be served by allowing Defendants’ Counsel to withdraw at this time

because their withdrawal will not cause undue delay with the proceedings nor

unfairly prejudice any party.

      Accordingly, the Court will GRANT Defendants’ Counsel’s Motion to

Withdraw as Counsel [#12].

      At the conclusion of the hearing on December 2, 2019, Ms. Debra Storm, on

behalf of Defendants, requested for her attorney fees to be waived in the instant

matter. The Court advised Ms. Storm that it will deny that request and therefore she

must resolve any fee concerns with counsel directly going forward. Accordingly,

the Court will DENY Defendants’ request to have their attorney fees waived.




                                          2
      Additionally, counsel for both Plaintiff and Defendants raised concerns with

materials that were hand-delivered by Ms. Storm to the Court on Wednesday,

November 27, 2019. Specifically, Plaintiff cited to the last fifteen pages of the

documents, which allegedly include a confidential draft settlement agreement. At

the hearing, Counsel requested for this Court to file the materials under seal.

Accordingly, the Court GRANTS counsel’s request to have these materials filed

under seal. The Court advised Plaintiff and Defendants that this issue can be

revisited once Defendants have had an opportunity to secure new counsel.

      Finally, the Court will hold a status conference in this matter on January 2,

2019 at 11:30 a.m. to amend the scheduling order dates. A new briefing schedule

will provide Defendants an opportunity to have new counsel represent them, or to

continue pro se, on Plaintiff’s pending Motion to Remand [#6].1 See ECF No. 16,

PageID.301.     Plaintiff’s Motion to Remand shall therefore be HELD IN

ABEYANCE until January 2, 2019.


1
  This Court filed a Stipulated Order for Extension of Time for Defendants to File a
Response to Plaintiff’s Motion to Remand (ECF No. 6) on September 20, 2019. See
ECF No. 10. Defendants were given a new deadline of October 31, 2019 to file their
Response. On November 18, 2019—eighteen days after the Court-ordered
deadline—Defendants’ Counsel filed their Response, explaining that the breakdown
in the attorney-client relationship has made effective communication with
Defendants impossible. ECF No. 16, PageID.301. Defendants’ Counsel, therefore,
purportedly could not “fully and substantively respond to Plaintiff [Ford]’s pending
Motion to Remand against [Defendants].” Id. Defendants thus have yet to
substantively respond to Plaintiff’s Motion to Remand. A hearing on Plaintiff’s
Motion to Remand is currently scheduled for January 23, 2020 at 2:30 p.m.
                                         3
     IT IS SO ORDERED.

Dated:    December 2, 2019

                                          s/Gershwin A. Drain
                                          HON. GERSHWIN A. DRAIN
                                          United States District Court Judge



                       CERTIFICATE OF SERVICE

         Copies of this Order were served upon attorneys of record on
           December 2, 2019, by electronic and/or ordinary mail.
                             /s/ Teresa McGovern
                                 Case Manager




                                      4
